Citation Nr: 1717358	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  11-27 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, including major depressive disorder, adjustment disorder with anxiety and depressed mood, and posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for bilateral shin splints with a closed stress fracture on the left.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Atuyotan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2007 to May 2010. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Diego, CA.  Jurisdiction of the case is currently with the Boise, Idaho RO.  In August 2014, the Board remanded the appeal for further development.

The Board has recharacterized the Veteran's psychiatric disability claim to include all psychiatric disabilities in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The issue of entitlement to service connection for an acquired psychiatric disability, including major depressive disorder, adjustment disorder with anxiety and depressed mood, and posttraumatic stress disorder (PTSD), is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's left and right leg shin splints are not manifested by at least moderate knee or ankle disability, or moderately severe muscle injury. 


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for left leg shin splints have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2016).

2. The criteria for a compensable rating for right leg shin splints have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The initial rating is a downstream issue from the original grant of such benefit in the appealed rating action.  See, e.g., Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003 (December 22, 2003), 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) (the Court held that as to the notice requirements for downstream earlier effective date claims following the grant of service connection, "that where a claim has been substantiated after enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements").

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records and VA examination reports.

The Board also notes that actions requested in the prior remand have been undertaken.  More specifically, it was ordered that the Veteran be afforded a new VA examination regarding his contentions of increased leg pain; and a VA examination was administered.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

After a careful review of the file, the Board finds that the necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent 
the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection was originally established for left and right leg shin splints in an August 2010 rating decision, with a noncompensable rating assigned for each leg by analogy pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262. 

The Veteran asserts that he is entitled to increased ratings for these disabilities.  

The Veteran's bilateral shin splints are rated under Diagnostic Code 5262 as noncompensable.  Diagnostic Code 5262 contemplates impairment of the tibia and fibula and provides a 10 percent rating for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating for malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating for malunion of the tibia and fibula with marked knee or ankle disability; and a 40 percent rating for nonunion of the tibia and fibula, with loose motion, requiring a brace.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2016); see also 38 C.F.R. § 4.73, Diagnostic Code 5312 (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40;  see also 38 C.F.R. §§ 4.45, 4.59 (2016). Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's left and right lower extremities have been evaluated by VA examination.

Upon VA examination in June 2010 the Veteran was noted to have complained of bilateral lower extremity pain while in basic training and to have been evaluated on a number of occasions for bilateral shin splint pain while he was in the military.  The examiner noted that the Veteran received a bone scan in July 2009 which showed a left mid tibial stress fracture grade 1 and bilateral shin splints, left greater than right.  It also showed a left posterior ankle os trigonum or stress reaction changes.  The Veteran was reported to have had plain films of the tibia and fibula on the right in August 2009 that showed soft tissue swelling and thickening of the anteromedial tibial cortex without fracture.  The Veteran reported that he had not run since December and that he did not have significant pain and tenderness in his knees with walking or standing.  He was reported to have had no exacerbation of his pain.  He was not taking medication for his shin splints.  The examiner reported that the shin splints have limited his activity in that he was no longer doing any running or weightbearing exercise.

The Veteran had full range of flexion and extension of the right and left knee; and with repetitive flexion and extension, there was no further loss of range of motion, pain, or tenderness regarding both legs.  

Diagnostic testing revealed the left and right tibia and fibula have no fracture or acute bony pathology.  Soft tissues were unremarkable in appearance.  

Upon examination in October 2014, the Veteran's reports identified in the June 2010 were reiterated.  The Veteran stated that his shins were fine unless he stressed them doing running, hiking, or high impact activity.  His pain was intermittent and was in the area of the mid and distal tibias bilaterally.  The Veteran categorically denied any knee or ankle joint pain.

The Veteran reported that flare-ups impacted the function of the knees.  He claimed flares with high impact activity.  He stated that flares lasted a week or two.  The examiner noted that there was no evidence of any flare on Magnetic Resonance Imaging Scan.

The VA examiner indicated that there was no evidence of fracture on physical examination and no evidence of disability or loss of function of both legs.  The examiner noted that there was no evidence of pain with weight bearing.  There was no functional limitation on standing or walking.  There were no bone abnormalities.  Diagnostic testing revealed no objective evidence that the Veteran had either shin splints or a stress fracture of his tibia/fibula, or any knee or ankle condition.  

The examiner found that the Veteran had no malunion of the tibia or fibula in either leg and no knee or ankle disability.  His stress fractures have healed and x-rays of both knees, ankles, and tibia/fibulas were normal.  MRI of both tibia/fibulas were read as normal with no evidence of stress fracture or shin splints.  The examiner found that the Veteran did not have non-union of the bilateral tibia/fibulas and had no loss of motion requiring a brace.  His left tibia fracture was healed with no residual.  There were no objective signs of pain, and no significant limit to functional ability.  There was no loss of motion of either knee or ankle.  There were no further functional limitations due to pain, weakness, fatigue and/or incoordination.  The examiner stated further that there was no impact of the disability on the Veteran's occupational functioning.  

The preponderance of the evidence of record does not support the assignment of a compensable rating for the left and right leg shin splints.  This is so because the Veteran's disability picture does not approximate moderate knee or ankle disability needed to support the assignment of the next highest (10 percent) rating under Diagnostic Code 5262.  The Veteran denied that his condition affected the motion of any joint during the October 2014 VA examination.  His range of motion testing during the examination revealed normal motion of both knees and ankles. Furthermore, there was no evidence of ankle instability at the time of the examination and the examiner noted there was no history of recurrent subluxation or lateral instability and that joint stability testing was bilaterally normal. 

The Board has also considered the applicability of 38 C.F.R. § 4.59.  In Correia v. McDonald, 28 Vet. App., 158, 165 (2016), the Court noted that "Section 4.59 concerns painful motion of the musculoskeletal system generally."  In Southall-Norman v. McDonald, No. 15-1357, 2016 WL 7240720 (Dec. 15, 2016), the Court found that "the plain language of § 4.59 indicates that it is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements." The Court then found that the Board was required to address Section 4.59 in deciding entitlement to an initial compensable evaluation for a bilateral foot disability under Diagnostic Code 5276.  However, in Southall-Norman, 2016 WL 7240720, the Veteran's bilateral foot pain on weight-bearing and on manipulation was confirmed by examination.  Here, the Veteran reported intermittent pain at the October 2014 examination, and the VA examiner found that he did not have pain.

The Court's holdings in Correia v. McDonald, 28 Vet. App. 158, and Southall-Norman v. McDonald, 2016 WL 7240720, mean that 38 C.F.R. § 4.59 could serve as the basis for a compensable rating; but the VA examinations on record, along with the other evidence of record, are adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable criteria.  The Board has considered § 4.59 in evaluating the Veteran's bilateral shin splint disability, but finds that the requirements for entitlement to the minimum compensable rating under Section 4.59 are not met because the evidence shows that the intermittent pain reported in the context of the Veteran's shin splints does not result in any functional impairment.

As noted above, Diagnostic Code 5262 was used by analogy to rate the Veteran's left and right leg shin splints.  This action was taken because shin splints are not listed as a specific disability under VA's Rating Schedule.  When a disability is not listed in the rating schedule, it may be rated by analogy to a closely related disease or injury in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous. 38 C.F.R. § 4.20. 

Given the foregoing, the Board has also considered whether a higher rating would be warranted if rated analogous to muscle injury instead.  However, under the rating criteria for muscle injury of the leg, a compensable rating would require at least moderate muscle injury, which is clearly not shown by the evidence.  See 38 C.F.R. § 4.73, Diagnostic Codes 5310-5312.

When rating muscle injuries, objective findings for moderate disability of muscle include objective findings of entrance and (if present)  exit scars, small or linear, indicating short track of missile through muscle tissue; some loss of deep fascia or muscle substance or impairment of muscle tonus and loss power or lowered threshold of fatigue when compared to the sound side.  See 38 C.F.R. § 4.56 (d)(iii)(2).  In this case, objective findings during the October 2014 VA examination revealed muscle strength testing was normal for forward flexion and extension of both knees and there was no evidence of scars, reduction in muscle strength, or muscle atrophy.

Consideration has been given to any functional impairment and any effects of pain on functional abilities due to the Veteran's service-connected left and right leg shin splints.  The Board acknowledges the subjective complaints noted above, as well as during the June 2010 and October 2014 examinations.   

In essence, the Veteran's bilateral shin splint disability is marked with evidence of  no pain or flares.  Taking these factors into consideration per 38 C.F.R. §§ 4.40, 4.45, DeLuca, and Mitchell, the Board finds that the Veteran's overall disability picture does not approximate the criteria for compensable ratings.  Even considering the provisions of DeLuca and Mitchell, however, the above findings do not reflect "moderate" or "moderately severe" knee or ankle disability, as would be required to support higher ratings of 10 or 20 percent under Diagnostic Code 5262, nor findings of at least moderately severe muscle impairment under Diagnostic Codes 5310-5312.  In other words, the Board does not find any additional functional loss of use which is not contemplated by the assigned noncompensable ratings.  In light of the foregoing, the Board finds that compensable ratings for the Veteran's service-connected bilateral shin splints are not warranted based on functional impairment.  38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca, 8 Vet. App. at 204-06.

In summation, the preponderance of the probative evidence supports the currently assigned noncompensable ratings for bilateral shin splints. 

The Board has considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Veteran's service-connected bilateral shin splints are evaluated using the Schedule of Ratings - Musculoskeletal System found at 38 C.F.R. § 4.71a, and the Board has also considered the Schedule of Ratings - Muscle Injuries found at 38 C.F.R. § 4.73.  The Board finds that all of the Veteran's symptoms associated with the service-connected left and right leg shin splints are 
contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted. Id.  The diagnostic criteria utilized in evaluating the Veteran's disability specifically consider whether the shin splints result in knee, ankle or muscle disability. 

As his disability picture is contemplated by the rating schedule upon consideration of analogous criteria, the assigned schedular evaluations are, therefore, adequate.  Id. at 115.  Accordingly, referral for extraschedular consideration for the disability is not warranted.

In reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total disability rating based on individual unemployability (TDIU) can be inferred as part of the original claim for a higher initial rating in certain circumstances.  In this case, however, the evidence of record does not suggest that the Veteran is unemployable due to his service-connected bilateral shin splints.  There is no lay or medical evidence of record suggesting that the Veteran is unemployable as a result of this service-connected disability.  In June 2010 and October 2014, the VA examiners did not indicate that the Veteran's disability impacted his ability to work.  As such, the Board finds that Rice is not applicable to the current appeal.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to TDIU.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial compensable rating for bilateral shin splints with a closed stress fracture is denied.


REMAND

Further development is necessary to comply with the terms of the August 2014 remand.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.

In its August 2014 remand, the Board directed the AOJ to obtain the Veteran's complete service personnel records and to attempt to obtain relevant treatment records from Intermountain Hospital, including records of a week of inpatient treatment between approximately 1997 and 2000.  This development was not accomplished, and therefore, remand is necessary.

In the August 2014 remand, the Board ordered that the Veteran be afforded a VA examination with regard to his acquired psychiatric disorder.  In particular, the Board ordered that the examiner specifically state whether each criterion for a diagnosis of PTSD was met.  The Veteran was afforded a VA mental disorders examination (other than PTSD and eating disorders) examination in October 2014.  Although the examiner restated the issue, "[t]he examiner should specifically state whether each criterion for a diagnosis of PTSD is met", the examiner's response was solely "[n]o diagnosis of PTSD is made."  As such, the October 2014 VA examination did not sufficiently provide detail regarding a diagnosis of PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007);  see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a remand is necessary for the Veteran to be afforded an adequate examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel records.

2.  After obtaining any necessary authorization from the Veteran, attempt to obtain relevant treatment records from Intermountain Hospital, 303 North Allumbaugh, Boise, ID 83704, including records of a week of inpatient treatment between approximately 1997 and 2000.

3.  After the development in #1 and #2 has been completed to the extent possible, arrange to have the Veteran scheduled for a psychiatric examination, to be conducted by a VA psychiatrist or psychologist.  The examiner should review the entire record.  All psychological testing should be conducted and the results reported to determine the diagnosis of PTSD. 

(a)  Please specifically state whether each criterion for a diagnosis of PTSD is met or otherwise provide a written explanation as to whether a diagnosis of PTSD is met.

(b)  If a diagnosis of PTSD is warranted, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the PTSD is due to a fear of hostile military or terrorist activity while stationed in Iraq, or is due to a specific stressor event in service. The examiner should state the stressor.

A complete medical rationale for all opinions expressed must be provided.  The examiner must explain the rationale for all opinions in detail.

4.  Then, readjudicate the claim.  If the benefit sought is not fully granted, issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond, before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


